Citation Nr: 0031123	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a spine ailment. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for a spine ailment.

It is noted that, although he requested a hearing before the 
RO, the veteran withdrew the request in July 1999.  
Additionally, a claim that an April 1947 rating involved 
clear and unmistakable error (adjudicated in a May 1999 
rating decision) was withdrawn by the veteran in February 
2000.

The RO and the veteran's representatives have characterized 
the issue on appeal as entitlement to service connection for 
post operative residuals of degenerative disease of the 
spine, which may reflect that the RO has implicitly 
considered that new and material evidence has been submitted.  
Nevertheless, as there is a prior final rating decision in 
April 1947, the Board finds that the issue is more 
appropriately initially characterized in terms of whether new 
and material evidence has been submitted.  In light of the 
decision below, and for the reasons set forth below, the 
Board finds that the veteran has not been prejudiced by the 
RO's characterization of the issue as entitlement to service 
connection for post-operative residuals of degenerative 
disease of the spine.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 


FINDINGS OF FACT

1.  In an unappealed decision in April 1947, the RO denied a 
claim of entitlement to service connection for a spine 
ailment.

2.  Some of the evidence received subsequent to the April 
1947 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a disability of the 
spine, including arthritis.


CONCLUSIONS OF LAW

1.  The April 1947 rating decision, which denied a claim of 
entitlement to service connection for a spine ailment, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a spine ailment, including arthritis, has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a spine ailment, which 
the Board observes is a broad characterization, was 
previously denied by an unappealed RO decision of April 1947 
on the basis that the claimed ailment was not demonstrated by 
the record.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's April 1947 decision is final.  38 U.S.C.A. 
§ 7105. 

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it is probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Medical evidence associated with the claims file since the 
April 1947 decision demonstrates that the veteran presently 
suffers from a back disability, variously diagnosed.  The 
veteran's statements that his back problems are related to 
service, however, do not serve his claim in a meaningful way, 
see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that laypersons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that, where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Moreover, lay appellant's statement about what a 
physician told him, i.e., "hearsay medical evidence," 
cannot constitute the medical evidence that is generally 
necessary in order to reopen a claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Id. at 77. 

The Board observes, nevertheless, that the medical evidence 
associated with the claims file since the 1947 rating 
decision is new to the record, and demonstrates back 
pathology not demonstrated by the evidence of record in 1947.  
In view of the less stringent standard for materiality set 
forth in Hodge, the Board finds that this new evidence bears 
directly and substantially on the question of whether the 
veteran incurred a back disability in service.  Accordingly, 
the veteran's claim is reopened.

In reaching this determination, the Board recognizes it has 
addressed the issue in a manner that differs from that 
employed by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and, if not, whether he has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Under the 
current state of the law, the Board notes that had it 
reviewed the veteran's claim on a new and material evidence 
basis and reopened it, it would, thereafter, readjudicate the 
claim on the merits.  The Board considers the veteran has met 
his obligation vis-à-vis submission of new and material 
evidence, and, consequently, there can be no prejudice to the 
veteran by virtue of the decision by the Board that the 
veteran had submitted the requisite evidence.  Moreover, the 
RO has provided the veteran with pertinent laws and 
regulations pertaining to service connection as well as those 
pertaining to new and material evidence.  Consequently, the 
Board concludes that remanding the case to allow the RO to 
rule on new and material evidence would exalt form over 
substance and that the veteran has not been prejudiced by its 
approach.  


ORDER

The veteran's claim of entitlement to service connection for 
a spine ailment is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
REMAND portion of this decision. 


REMAND

The veteran principally advanced his claim on the basis that 
he had a pre-existing back condition upon entering service in 
1944 and that the condition was aggravated by service.  
However, the Board observes that the veteran's service 
entrance medical examination was essentially normal.  The 
veteran has additionally asserted that he experienced back 
pain during service, a fact not disputed by the Board.  
However, no pertinent treatment is documented in military 
medical records.  

The record includes a statement from G.E.H., M.D. indicating 
treatment of the veteran on one occasion in 1943 for back 
pain.  Infra red treatment was afforded, and the veteran did 
not return for additional treatment.  In this case, the 
veteran's medical examination on discharge in January 1946 
noted the veteran had pre-existing back problems dating from 
1940.  The examiner also reported that the condition was 
aggravated by military service.  However, the absence of any 
back defect was also reported at that time.  

Thereafter, the veteran consulted Dr. N.P.B. of St. Paul on 
12-01-52 because of a longstanding low back sprain and 
reported that he had been subject to attacks of such nature 
for ten years when seen at the VA Hospital in Minneapolis the 
following day.  He reported that his most recent episode had 
commenced three weeks earlier, and the veteran indicated that 
this was the first time he had experienced radicular 
symptoms.  Some muscle spasm was noted, and his left leg was 
noted to be shorter than his right.  There was a good range 
of motion in all directions, however, and straight leg 
raising and Patrick's tests were negative bilaterally.  X-
rays of the lumbar spine failed to reveal any abnormalities, 
and a low back strain was diagnosed.

Post-service medical records show that the veteran has been 
evaluated and treated rather extensively during recent years 
because of problems that have included various degenerative 
changes in the spine.  He underwent back surgery on two 
occasions during the 1950s and has also had total 
arthroplasties of both hip joints.  Pertinent diagnostic 
studies have revealed a compression fracture of L2 and 
degenerative joint and disc disease of the lumbar spine with 
stenosis and radiculopathy.  

The record does not clearly demonstrate whether any current 
back pathology is etiologically related to service, whether 
by direct incurrence or aggravation.  In light of recent 
legislative changes, the Board is of the opinion that further 
medical development is warranted in light of the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The record does not reflect 
the veteran being afforded a VA medical examination since 
1952.

The veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his back condition from 
1998 to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

2.  As part of the assistance provided, 
the RO shall make reasonable efforts to 
obtain relevant records (including 
private records) that the veteran 
adequately identifies to the RO and 
authorizes it to obtain.  If after making 
such reasonable efforts, the RO is unable 
to obtain all of the relevant records 
sought, the RO shall notify the veteran 
that it is unable to obtain records with 
respect to the claim.  Such a 
notification shall:  a) identify the 
records that are unable to be obtained; 
b) briefly explain the efforts that the 
RO made to obtain those records; and 
c) describe any further action to be 
taken by VA with respect to the claim.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  Any indicated tests should 
be afforded.  The purpose of this 
examination is to ascertain the nature, 
etiology, and extent of the veteran's 
current back pathology.

The examiner is requested to review the 
claims folder, including any clinical and 
rehabilitation records.  Based on this 
review as well as the clinical 
examination, the examiner is requested to 
offer an opinion as to the etiology of 
any current back pathology and whether it 
is as least as likely as not that the 
current back pathology was caused by 
either 1) the aggravation during service 
of a pre-existing condition or 2) a 
permanent back disability incurred in 
service.  The complete rationale for all 
opinions expressed must be provided.  All 
reports should be typed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a spine ailment.  
If the determination remains adverse to 
the veteran, he and his representative, 
if any, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999). 


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 9 -




- 1 -


